Case 1:20-cv-06599-RA Document 8 Filed 10/02/20 Page 1 of 2
       Case 1:20-cv-06599-RA Document 8 Filed 10/02/20 Page 2 of 2




Application granted. The initial conference is hereby
adjourned to November 13, 2020 at 3 PM.
The parties shall file the joint letter and proposed case
management plan described in the Court's August 21,
2020 Order, Dkt. 5, no later than November 6, 2020.

SO ORDERED.

                             ________________________
                             Hon. Ronnie Abrams
                             10/2/2020
